NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

JUSTIN EICHMANN,                       )
                                       )
             Appellant,                )
                                       )
v.                                     )    Case No. 2D17-1248
                                       )
KRISTINA EICHMANN,                     )
                                       )
             Appellee.                 )
                                       )

Opinion filed March 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

Matthew E. Thatcher and Bradley J.
McDonald of The Solomon Law Group,
P.A., Tampa, for Appellant.

No appearance for Appellee Kristina
Eichmann.


PER CURIAM.


             Affirmed.


SILBERMAN, CRENSHAW, and SLEET, JJ., Concur.